George Frankenthaler, S.
This is an appeal by the executrix from the pro forma order of January 5, 1953 assessing a transfer tax on the appraiser’s report.
Objection is made that the appraiser erroneously added the value of full nndiminished remainder interests to the value of temporary life estates passing to the same legatees, thereby increasing the rate of tax.
*342The appraiser’s computation is correct. In transfer tax proceedings the aggregate of all legacies to a single legatee must be taken into consideration under section 221-a of the Tax Law as the basis for the assessment. (Matter of Parker, 226 N. Y. 260; Matter of Auchincloss, 128 Misc. 307; Matter of Klein, N. Y. L. J., Dec. 18, 1940, p. 2097, col. 2, affd. 262 App. Div. 997.)
The appeal is therefore denied. Settle order on notice.
(Motion to renew application to resettle transfer tax orders.)
Motion for leave to renew application to amend and resettle orders fixing transfer tax is denied. The relief sought is the same as that determined by the disposition of the appeal from the pro forma tax order of January 5, 1953. Settle order on notice.